Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie G. Arnold appeals the district court’s order granting Defendants’ summary judgment motion on his age discrimination claim, brought pursuant to the West Virginia Human Rights Act, W. Va.Code Ann. §§ 5-11-1 to 5-11-20 (LexisNexis 2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Arnold v. Fola Coal Co., LLC, No. 2:10—cv-00908, 2011 WL 5358717 (S.D.W.Va. Nov. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.